
	

113 S1502 IS: Safe Meat and Poultry Act of 2013
U.S. Senate
2013-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1502
		IN THE SENATE OF THE UNITED STATES
		
			September 12, 2013
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To require the Secretary of Agriculture to protect
		  against foodborne illnesses, provide enhanced notification of recalled meat,
		  poultry, eggs, and related food products, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Safe Meat and Poultry Act of
			 2013.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings; purposes.
					TITLE I—Safe meat and poultry
					Sec. 101. Definition of adulterated.
					TITLE II—Food safety
					Sec. 201. Food safety.
					Sec. 202. Good commercial practices in receiving and processing
				live poultry.
					TITLE III—Research and education
					Sec. 301. Definition of Secretary.
					Sec. 302. Public health assessment system.
					Sec. 303. Public education and advisory system.
					Sec. 304. Research.
					TITLE IV—Criminal penalties and other provisions
					Sec. 401. Criminal penalties.
					Sec. 402. Ongoing assessment of occupational
				health.
					Sec. 403. Reports and evaluation of implementation.
					Sec. 404. Authorization of appropriations.
				
			2.Findings;
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)the safety of the
			 food supply of the United States is vital to the public health, public
			 confidence in the food supply, and the success of the food sector of the
			 economy of the United States;
				(2)lapses in the
			 protection of the food supply and the loss of public confidence that results
			 from foodborne illness outbreaks and food recalls are damaging to consumers and
			 the food industry, and place a burden on interstate commerce and international
			 trade;
				(3)the Food Safety
			 and Inspection Service of the Department of Agriculture has jurisdiction over
			 meat, poultry, and egg products;
				(4)(A)events recent to the
			 date of enactment of this Act demonstrate that the food safety system
			 administered by the Food Safety and Inspection Service is not effective in
			 controlling risk in regulated food; and
					(B)these events have adversely affected
			 consumer confidence;
					(5)new and emerging
			 pathogens such as antibiotic-resistant Salmonella, and enterohemorrhagic (EHEC)
			 Shiga toxin-producing serotypes of Escherichia coli (E. coli) place an
			 increasing number of people at high risk for foodborne illness;
				(6)several court
			 decisions, relying on outdated understandings of the risks and nature of
			 microbiological contaminants, have issued rulings that impose barriers to
			 reasonable efforts by the Food Safety and Inspection Service to prevent
			 foodborne illness;
				(7)Federal food
			 safety standard setting, inspection, enforcement, and research efforts should
			 be based on the best available science and public health considerations, and
			 food safety resources should be deployed in ways that most effectively prevent
			 foodborne illness;
				(8)the Federal Meat
			 Inspection Act (21 U.S.C. 601 et seq.) was first enacted in 1907, the Poultry
			 Products Inspection Act (21 U.S.C. 451 et seq.) was first enacted in 1957, and
			 the last substantial amendment to those laws occurred 44 years before the date
			 of enactment of this Act;
				(9)Congress passed
			 the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6901 et
			 seq.), establishing the office of the Under Secretary of Agriculture for Food
			 Safety in order to centralize and modernize the food safety system at the
			 Department of Agriculture; and
				(10)improving
			 Federal oversight of food safety requires a modern food safety mandate and
			 clear authorities to effectively protect the public from foodborne diseases
			 associated with the products that the Food Safety and Inspection Service
			 regulates.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to establish an
			 effective, preventive food safety system administered by the Food Safety and
			 Inspection Service—
					(A)to regulate food
			 safety and labeling to strengthen the protection of the public health;
					(B)to focus new
			 attention on pathogens of public health significance, such as EHEC, including
			 Shiga toxin-producing E. coli (STEC), and Salmonella strains, including strains
			 that are antibiotic resistant; and
					(C)to participate
			 with the Food and Drug Administration in an integrated, systemwide approach to
			 food safety and to make more effective and efficient use of resources to
			 prevent foodborne illness;
					(2)to modernize and
			 strengthen the Federal food safety system to ensure more effective application
			 and efficient management of the laws for the protection and improvement of
			 public health; and
				(3)to establish that
			 food establishments have responsibility to ensure that all stages of
			 production, processing, and distribution of the products of the food
			 establishments, or under the control of the food establishments, satisfy the
			 requirements of this Act.
				ISafe
			 meat and poultry
			101.Definition of
			 adulterated
				(a)Meat and meat
			 food productsSection 1(m) of
			 the Federal Meat Inspection Act (21 U.S.C. 601(m)) is amended—
					(1)in paragraph (8),
			 by striking or at the end;
					(2)in paragraph (9),
			 by striking the period at the end and inserting ; or; and
					(3)by adding at the
			 end the following:
						
							(10)if it bears or
				contains a pathogen or contaminant associated with serious illness or
				death.
							.
					(b)Poultry and
			 poultry productsSection 4(g)
			 of the Poultry Products Inspection Act (21 U.S.C. 453(g)) is amended—
					(1)in paragraph (7),
			 by striking or at the end;
					(2)in paragraph (8),
			 by striking the period at the end and inserting ; or; and
					(3)by adding at the
			 end the following:
						
							(9)if it bears or
				contains a pathogen or contaminant associated with serious illness or
				death.
							.
					(c)Eggs and egg
			 productsSection 4(a) of the Egg Products Inspection Act (21
			 U.S.C. 1033(a)) is amended—
					(1)in paragraph (7),
			 by striking or at the end;
					(2)in paragraph (8),
			 by striking the period at the end and inserting ; or; and
					(3)by adding at the
			 end the following:
						
							(9)if it bears or
				contains a pathogen or contaminant associated with serious illness or
				death.
							.
					IIFood
			 safety
			201.Food
			 safety
				(a)In
			 generalSubtitle G of the
			 Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6981 et seq.) is
			 amended—
					(1)by inserting after the subtitle heading the
			 following:
						
							IAdministration
							;
						and(2)by adding at the end the following:
						
							IIFood
				safety
								263.DefinitionsIn this part:
									(1)Adulterated
										(A)In
				generalThe term adulterated has the meaning given
				the term in—
											(i)in the case of
				poultry or a poultry product, section 4 of the Poultry Products Inspection Act
				(21 U.S.C. 453);
											(ii)in the case of
				meat or a meat food product, section 1 of the Federal Meat Inspection Act (21
				U.S.C. 601); and
											(iii)in the case of
				an egg or egg product, section 4 of the Egg Products Inspection Act (21 U.S.C.
				1033).
											(B)InclusionThe
				term adulterated includes bearing or containing a contaminant that
				has the potential to cause illness or death among sensitive populations.
										(2)AgencyThe
				term agency has the meaning given the term in section 551 of title
				5, United States Code.
									(3)ContaminantThe
				term contaminant includes a biological, chemical, physical, or
				radiological food safety hazard that when found on or in food can cause human
				illness, injury, or death.
									(4)ContaminationThe
				term contamination refers to the presence of a contaminant in
				food.
									(5)FoodThe
				term food means—
										(A)a meat or a meat
				food product (within the meaning of the Federal Meat Inspection Act (21 U.S.C.
				601 et seq.));
										(B)an egg or egg
				product (as defined in section 4 of the Egg Products Inspection Act (21 U.S.C.
				1033)); or
										(C)a poultry or
				poultry product (as defined in section 4 of the Poultry Products Inspection Act
				(21 U.S.C. 453)).
										(6)Food
				establishment
										(A)In
				generalThe term food establishment means a
				slaughterhouse, factory, warehouse, or facility owned or operated by a person
				located in any State that processes food or a facility that holds, stores, or
				transports food or food ingredients.
										(B)ExclusionsThe
				term food establishment does not include a farm, restaurant, other
				retail food establishment, or nonprofit food establishment in which food is
				prepared for or served directly to the consumer.
										(7)Food safety
				lawThe term food safety law means—
										(A)the Poultry
				Products Inspection Act (21 U.S.C. 451 et seq.);
										(B)the Federal Meat
				Inspection Act (21
				U.S.C. 601 et seq.);
										(C)the Egg Products
				Inspection Act (21
				U.S.C. 1031 et seq.);
										(D)the provisions of
				Public Law 85–765 (commonly known as the Humane Methods of Slaughter Act
				of 1958) (7 U.S.C. 1901 et seq.) administered by the Food Safety and
				Inspection Service;
										(E)this part;
				and
										(F)such other
				provisions of law relating to and requiring food safety, labeling, inspection,
				and enforcement as the President designates by Executive order as appropriate
				to include within the jurisdiction of the Secretary.
										(8)Foreign food
				establishmentThe term foreign food establishment
				means a slaughterhouse, factory, warehouse, or facility located outside the
				United States that processes food for consumption that is imported into the
				United States or food ingredients.
									(9)Interstate
				commerceThe term interstate commerce has the
				meaning given the term in section 201 of the Federal Food, Drug, and Cosmetic Act
				(21 U.S.C.
				321).
									(10)MisbrandedThe
				term misbranded has the meaning given the term in—
										(A)in the case of
				poultry or a poultry product, section 4 of the Poultry Products Inspection Act
				(21 U.S.C. 453);
										(B)in the case of
				meat or a meat food product, section 1 of the Federal Meat Inspection Act (21
				U.S.C. 601); and
										(C)in the case of an
				egg or egg product, section 4 of the Egg Products Inspection Act (21 U.S.C.
				1033).
										(11)ProcessThe
				term process or processing means the commercial
				harvesting, slaughter, packing, preparation, or manufacture of food.
									(12)SafeThe
				term safe refers to human and animal health.
									(13)SecretaryThe
				term Secretary means the Secretary of Agriculture, acting through
				the Under Secretary of Food Safety.
									(14)StateThe
				term State means—
										(A)a State;
										(B)the District of
				Columbia;
										(C)the Commonwealth
				of Puerto Rico; and
										(D)any other territory
				or possession of the United States.
										(15)Statistically
				validThe term statistically valid means, with
				respect to a study, evaluated and conducted under standards established by the
				National Institute of Standards and Technology.
									264.Performance
				standards for food safety
									(a)DefinitionsIn
				this section:
										(1)Appropriate
				level of protectionThe term appropriate level of
				protection means a level of food safety and public health protection
				that—
											(A)if achievable by
				commercially available techniques, reduces a known pathogen or contaminant to a
				level that does not present a demonstrated risk of illness or death to
				consumers, including sensitive groups; or
											(B)in all other
				cases, is the lowest reasonably achievable level of a microbiologic or
				contaminant food safety hazard that can best protect public health.
											(2)Food safety
				objectiveThe term food safety objective means an
				objective that establishes the maximum frequency or concentration of a
				microbial or contaminant hazard in a regulated food product at the time of
				handling and consumption by a consumer that still provides the appropriate
				level of protection.
										(3)Pathogen
				reduction performance standardThe term pathogen reduction
				performance standard means a standard that establishes the degree to
				which a step or combination of steps in the production, processing,
				distribution, or preparation of a food must operate to achieve the required
				level of control over microbiological contamination.
										(4)Performance
				criteriaThe term performance criteria means a
				criteria that establishes the effect of one or more control measures needed to
				meet or contribute to meet a performance objective.
										(5)Performance
				objectiveThe term performance objective means an
				objective that establishes the maximum frequency or concentration of a
				microbial or contaminant hazard in a regulated food product during a processing
				step that contributes to the achievement of a food safety objective or other
				end measure or a performance standard.
										(6)Public health
				goals and objectivesThe term public health goals and
				objectives means goals and objectives establishing the desired outcome
				associated with reducing the burden of foodborne disease in society.
										(b)Standards, goals,
				and objectivesIn order to protect the public health and promote
				food safety, the Secretary shall prescribe—
										(1)pathogen surveys
				to determine current levels of food contamination and to enable the Secretary
				to assess compliance;
										(2)public health
				goals and objectives; and
										(3)pathogen
				reduction performance standards—
											(A)to reduce
				pathogens in food; and
											(B)to achieve public
				health goals and objectives.
											(c)List of
				pathogens
										(1)In
				generalIn consultation with the Secretary of Health and Human
				Services, and taking into account data available from the Centers for Disease
				Control and Prevention, the Secretary shall identify the pathogens that make a
				significant contribution to the total burden of foodborne disease associated
				with food.
										(2)Publication;
				updatesThe Secretary shall—
											(A)publish a list of
				the pathogens described in paragraph (1) not later than 180 days after the date
				of enactment of this section; and
											(B)update and
				publish the list annually thereafter.
											(d)Pathogen
				surveys
										(1)In
				generalNot later than 180 days after the date of enactment of
				this section, the Secretary shall initiate the planning and subsequent
				implementation of comprehensive surveys to determine the current levels and
				incidence of contamination of food products with the pathogens listed under
				subsection (c), including the variation in levels and incidence of
				contamination among establishments.
										(2)PublicationNot
				later than 2 years after the date of enactment of this section, the Secretary
				shall compile, and publish in the Federal Register, the results of the
				surveys.
										(3)UpdatesAt
				least once every 3 years after the preceding surveys are conducted, the
				Secretary shall—
											(A)conduct surveys
				described in paragraph (1); and
											(B)compile and
				publish the results of the surveys in accordance with paragraph (2).
											(e)Public health
				goals and objectives
										(1)In
				generalNot later than 1 year after the completion of pathogen
				surveys under subsection (d), and in coordination with the Secretary of Health
				and Human Services and the Director of the Centers for Disease Control and
				Prevention, the Secretary shall establish public health goals and food safety
				objectives to achieve measurable population-based targets and food safety
				targets for the reduction of foodborne illness and the exposure of the public
				to pathogens.
										(2)RequirementsThe
				goals described in subsection (b)(2) shall be updated every 2 years according
				to current epidemiological studies in foodborne illness and the most recently
				updated information from the Centers for Disease Control and Prevention about
				the prevalence of foodborne illness.
										(f)Pathogen
				reduction performance standards
										(1)In
				generalThe pathogen reduction performance standards required
				under subsection (b) shall ensure the lowest level or incidence of
				contamination that is reasonably achievable using the best available processing
				technology and practices.
										(2)Current
				contaminationIn determining what is reasonably achievable, the
				Secretary shall consider data on current levels or incidence of contamination,
				including what is being achieved by establishments in the upper quartile of
				performance in controlling the level or incidence of contamination.
										(3)Initial
				pathogensNot later than 3 years after the date of enactment of
				this section, the Secretary shall propose pathogen reduction performance
				standards for at least 2 pathogens from the list published under subsection
				(c).
										(4)Subsequent
				pathogensNot later than 1 year after proposing pathogen
				reduction standards for the initial pathogens under paragraph (3), and annually
				thereafter, the Secretary shall propose a pathogen reduction performance
				standard for at least 1 pathogen each year from the list published under
				subsection (c) until standards have been proposed for all pathogens on the
				list.
										(5)Final
				standardsNot later than 1 year after proposing a pathogen
				reduction standard for a pathogen under this subsection, the Secretary shall
				promulgate a final pathogen reduction standard and propose sampling standards
				and procedures for the pathogen in regulated products.
										(g)Performance
				standardsThe performance standards established under this
				section shall include—
										(1)food safety
				objectives that set the level of a contaminant that provides the appropriate
				level of protection;
										(2)zero tolerances,
				including zero tolerances for fecal matter, in addition to any zero-tolerance
				standards in effect on the day before the date of enactment of this section,
				when necessary to protect against significant adverse health outcomes;
										(3)performance
				objectives, such as log reduction criteria for cooked products, when sufficient
				to ensure the safety of processed food;
										(4)in the absence of
				data to support a performance standard described in paragraph (1), (2), or (3),
				as determined by the Secretary, standards that define required performance in
				terms of best reasonably achievable performance, using best available
				technologies, interventions, and practices; or
										(5)any other food
				safety objectives or performance criteria, as determined by the
				Secretary.
										(h)Review of
				standards
										(1)In
				generalNot later than 3 years after promulgation of a final
				pathogen reduction performance standard for a pathogen under subsection (f)(5),
				the Secretary shall review each standard to determine whether the standard
				continues to ensure the lowest level or incidence of contamination that is
				reasonably achievable using the best available processing technology and
				practices, taking into account the most recent survey conducted under
				subsection (d).
										(2)Public health
				goalsThe goals described in subsection (e) shall be—
											(A)used in addition
				to the most recent survey conducted under subsection (d) to evaluate the
				pathogen performance standards set by the Secretary; and
											(B)considered when
				the Secretary reviews and revises the final pathogen reduction performance
				standards in accordance with subsection (f).
											(3)RevisionsThe
				Secretary shall revise the standards, as necessary, to comply with subsection
				(f).
										(i)Enforcement
										(1)Sampling
				program
											(A)In
				generalNot later than 1 year after the promulgation of a
				performance standard under this section, the Secretary shall implement a
				sampling program to determine whether food establishments are complying with
				the performance standards promulgated under this section.
											(B)RequirementThe
				program established under this paragraph shall be at least as stringent as the
				Hazard Analysis and Critical Control Point System requirements established
				under part 417 of title 9, Code of Federal Regulations (or successor
				regulation).
											(2)InspectionsIf
				the Secretary determines that a food establishment fails to meet a standard
				promulgated under this section, and the food establishment fails to take
				appropriate corrective action as determined by the Secretary, the Secretary
				shall, as appropriate—
											(A)order a recall of
				food from the food establishment under section 269;
											(B)require enhanced
				inspection of the food establishment;
											(C)withdraw the mark
				of inspection from the food establishment; or
											(D)take other
				appropriate enforcement action concerning the food establishment, including
				revocation of the grant of inspection.
											(j)Newly identified
				contaminantsNotwithstanding any other provision of this section,
				the Secretary shall promulgate interim performance standards for newly
				identified contaminants as necessary to prevent disease outbreaks or other
				hazards to the public health.
									(k)Enforcement of
				certain regulationsThe
				Secretary shall ensure that, as compared to regulations under chapter III of
				title 9, Code of Federal Regulations, that are in effect as of September 1,
				2013, regulations promulgated under this part relating to—
										(1)carcass
				inspection and safety are at least as stringent;
										(2)the frequency of
				inspection services are at least as frequent; and
										(3)staffing levels
				are at least as high so as to ensure public health.
										265.Pathogen reduction and testing
									(a)In
				generalNot later than 180 days after the date of enactment of
				this section or the subsequent adoption of performance standards under section
				264, the Secretary shall require that food establishments described in
				subsection (b) sample for the presence of identified pathogens at any points in
				production or processing that are identified by the Secretary.
									(b)ApplicationThis
				section applies to—
										(1)(A)all slaughterhouses or
				processing establishments that produce more than 25,000 pounds of trim per day;
				or
											(B)grinding facilities that grind more
				than 25,000 pounds of trim or bench trim per day; and
											(2)effective
				beginning on the date that is 3 years after the date of enactment of this
				section—
											(A)to all food
				establishments that produce or grind trim or bench trim; and
											(B)such other food
				establishments as are designated by the Secretary.
											(c)AdministrationTo
				carry out this section, the Secretary shall—
										(1)establish
				sampling standards and procedures;
										(2)define
				appropriate sampling plans for food establishments through guidance
				documents;
										(3)promulgate
				regulations that require that the food establishment takes corrective action
				when violative products are found through testing and establishes measures to
				prevent reoccurrence; and
										(4)upon inspection,
				review the definition of lot sizes established by food establishments to ensure
				that—
											(A)there is a
				rational justification for the lot size; and
											(B)no lot is more
				than 2,000 pounds.
											(d)TestingFood
				establishments undertaking testing under this section shall use—
										(1)sampling
				standards and procedures determined by the Secretary under section 264(f)(5);
				and
										(2)a laboratory
				accredited under section 266.
										266.Laboratory
				accreditation
									(a)Recognition of
				laboratory accreditation
										(1)In
				generalNot later than 2 years after the date of enactment of
				this section, the Secretary shall—
											(A)establish a
				program for the testing of meat and meat food products by accredited
				laboratories;
											(B)establish and
				maintain on the Internet Web site of the Department an up-to-date and publicly
				available registry of accreditation bodies recognized by the Secretary and
				laboratories accredited by a recognized accreditation body, including the name
				of, contact information for, and other information considered appropriate by
				the Secretary about the accreditation bodies and laboratories; and
											(C)require, as a
				condition of recognition or accreditation, as appropriate, that recognized
				accreditation bodies and accredited laboratories report to the Secretary any
				changes that would affect the recognition of the accreditation body or the
				accreditation of the laboratory.
											(2)Program
				requirementsThe program established under paragraph (1)(A) shall
				provide for the recognition of laboratory accreditation bodies that meet
				criteria established by the Secretary for accreditation of laboratories,
				including independent private laboratories and laboratories run and operated by
				a Federal agency (including the Department of Commerce), State, or locality
				with a demonstrated capability to conduct one or more sampling and analytical
				testing methodologies for meat and meat food products.
										(3)Increasing the
				number of qualified laboratoriesThe Secretary shall work with
				the laboratory accreditation bodies recognized under paragraph (1), as
				appropriate, to increase the number of qualified laboratories that are eligible
				to perform testing under this subsection beyond the number so qualified on the
				date of enactment of this section.
										(4)Limited
				distributionIn the interest of national security, the Secretary,
				in coordination with the Secretary of Homeland Security, may determine the
				time, manner, and form in which the registry established under paragraph (1)(B)
				is made publicly available.
										(5)Foreign
				laboratoriesAccreditation bodies recognized by the Secretary
				under paragraph (1) may accredit laboratories that operate outside the United
				States, so long as the laboratories meet the accreditation standards applicable
				to domestic laboratories accredited under this subsection.
										(6)Model
				laboratory standards
											(A)In
				generalThe Secretary shall develop model standards that a
				laboratory shall meet to be accredited by a recognized accreditation body for a
				specified sampling or analytical testing methodology and included in the
				registry provided for under paragraph (1).
											(B)RequirementsIn
				developing the model standards, the Secretary shall—
												(i)consult existing
				standards for guidance; and
												(ii)include—
													(I)methods to ensure
				that—
														(aa)appropriate
				sampling, analytical procedures (including rapid analytical procedures), and
				commercially available techniques are followed and reports of analyses are
				certified as true and accurate;
														(bb)internal quality
				systems are established and maintained;
														(cc)procedures exist
				to evaluate and respond promptly to complaints regarding analyses and other
				activities for which the laboratory is accredited; and
														(dd)individuals who
				conduct the sampling and analyses are qualified by training and experience to
				do so; and
														(II)any other
				criteria determined appropriate by the Secretary.
													(7)Review of
				recognitionTo ensure compliance with the requirements of this
				subsection, the Secretary—
											(A)shall
				periodically, and in no case less frequently than once every 5 years,
				reevaluate accreditation bodies recognized under paragraph (1) and may
				accompany auditors from an accreditation body to assess whether the
				accreditation body meets the criteria for recognition; and
											(B)shall promptly
				revoke the recognition of any accreditation body found not to be in compliance
				with the requirements of this subsection, specifying, as appropriate, any terms
				and conditions necessary for laboratories accredited by the accreditation body
				to continue to perform testing as described in this subsection.
											(b)Testing
				Procedures
										(1)In
				generalNot later than 30 months after the date of enactment of
				this section, food testing shall be conducted by Federal laboratories or
				non-Federal laboratories that have been accredited for the appropriate sampling
				or analytical testing methodology or methodologies by a recognized
				accreditation body on the registry established by the Secretary under
				subsection (a)(1)(B)—
											(A)in response to a
				specific testing requirement under this Act (including implementing
				regulations), when applied to address an identified or suspected meat or meat
				food product safety problem; and
											(B)as required by
				the Secretary, as the Secretary considers appropriate, to address an identified
				or suspected food safety problem.
											(2)Results of
				testing
											(A)In
				generalThe results of any testing under this section shall be
				sent directly to the applicable food establishment and the Secretary, unless
				the Secretary by regulation exempts test results from the submission
				requirement if the Secretary determines that the results do not contribute to
				the protection of public health.
											(B)Electronic
				submissionTest results required to be submitted may be submitted
				to the Secretary through electronic means.
											(3)ExceptionThe
				Secretary may waive requirements under this subsection if—
											(A)a new methodology
				has been developed and validated but a laboratory has not yet been accredited
				to perform the methodology; and
											(B)the use of the
				methodology is necessary to prevent, control, or mitigate a food emergency or
				foodborne illness outbreak.
											(c)Review by
				SecretaryIf food sampling and testing performed by a laboratory
				run and operated by a State or locality that is accredited by a recognized
				accreditation body on the registry established by the Secretary under
				subsection (a) result in a State recalling a food, the Secretary shall review
				the sampling and testing results for the purpose of determining the need for a
				national recall or other compliance and enforcement activities.
									(d)No Limit on
				Secretarial AuthorityNothing in this section limits the ability
				of the Secretary to review and act on information from food testing, including
				determining the sufficiency of the information and testing.
									267.Traceback
									(a)In
				generalThe Secretary, in order to protect the public health,
				shall establish requirements for a national system for tracing food and
				food-producing animals from point of slaughter to retail sale, subject to
				subsection (b).
									(b)ApplicabilityTraceability
				requirements shall—
										(1)be established in
				accordance with regulations and guidelines issued by the Secretary; and
										(2)apply to food
				establishments.
										(c)Traceability
										(1)In
				generalThe Secretary shall implement tracing protocols using
				methods and technologies to enable the Food Safety and Inspection Service to
				rapidly trace adulterated food to—
											(A)the source of the
				contamination to determine the original site source of the adulteration or
				contamination; and
											(B)destinations to
				which the food has been shipped.
											(2)Requirements
											(A)In
				generalTracing protocols under this subsection shall include the
				collection of documentary and other relevant material to enable rapid tracing,
				including—
												(i)food
				establishment identification data;
												(ii)a description of
				the food;
												(iii)shipping
				marks;
												(iv)bar coding;
				and
												(v)disclosure of
				sole-source or multiple-source origin.
												(B)TimingThe
				collection of documentary and other relevant material to enable rapid tracing
				under subparagraph (A) shall occur at the time that transfer of the relevant
				food is completed.
											(C)CertificationThe
				onsite inspector and a responsible food establishment representative shall
				certify that the documentary and other tracing material collected under
				subparagraph (A) are complete and accurate.
											(3)Tracing of
				adulterated and contaminated foodIf a food sample tests positive
				or is indicated to test positive for a contaminant, the Secretary shall
				immediately conduct a trace—
											(A)to identify all
				sites of contamination, including preparation, packaging, and slaughtering
				establishments;
											(B)to identify the
				original source of contamination; and
											(C)to identify any
				recipient of the food, other than the consumer, or food that may have been
				similarly affected.
											(d)Relationship to
				country of origin labelingNothing in this section prevents or
				interferes with implementation of the country of origin labeling requirements
				of subtitle D of the Agricultural Marketing Act of 1946 (7 U.S.C. 1638 et
				seq.).
									268.International
				food safety assurance
									(a)International
				auditsThe Secretary shall ensure that international audits of
				eligible foreign country food safety systems shall—
										(1)occur no less
				than annually; and
										(2)be of sufficient
				scope to protect public health.
										(b)ImportsAs soon as practicable after the date of
				enactment of this section, the Secretary shall promulgate regulations under
				which the Secretary may remove a country from the appropriate list maintained
				by the Secretary of countries allowed to import one or more foods into the
				United States if—
										(1)the country refuses to allow the Secretary
				to conduct such onsite audits as the Secretary determines to be necessary to
				verify the safety of the food to be imported; or
										(2)imports of food from the country have been
				suspended more than once during a 5-year period for major food safety
				infractions.
										269.Notification
				and recall
									(a)DefinitionsIn
				this section:
										(1)Class I
				recallThe term Class I recall means a food recall
				classification defined by the Secretary that covers a health-hazard situation
				in which there is a reasonable probability that the use of the food or food
				product being recalled will cause a serious, adverse health consequence, or
				death.
										(2)Retail
				establishmentThe term retail establishment means a
				grocery store or other retail establishment that sells food and food products
				directly to consumers.
										(3)Summary
				noticeThe term summary notice means the 1-page
				summary notice described in subsection (d).
										(b)Notice to
				Secretary of violation
										(1)In
				generalA person that has reason to believe that any food
				introduced into or in interstate commerce, or held for sale (whether or not the
				first sale) after shipment in interstate commerce, may be in violation of the
				food safety law shall immediately notify the Secretary of the identity and
				location of the food.
										(2)Manner of
				notificationNotification under paragraph (1) shall be made in
				such manner and by such means as the Secretary may require by
				regulation.
										(c)Recall and
				consumer notification
										(1)Voluntary
				actionsIf the Secretary determines that food is in violation of
				the food safety law when introduced into or while in interstate commerce or
				while held for sale (whether or not the first sale) after shipment in
				interstate commerce or that there is a reasonable probability that the food, if
				consumed, would present a threat to public health, as determined by the
				Secretary, the Secretary shall give the appropriate persons (including the
				manufacturers, importers, distributors, or retailers of the food) an
				opportunity—
											(A)to cease
				distribution of the food;
											(B)to notify all
				persons—
												(i)processing,
				distributing, or otherwise handling the food to immediately cease such
				activities with respect to the food; or
												(ii)to
				which the food has been distributed, transported, or sold, to immediately cease
				distribution of the food;
												(C)to recall the
				food;
											(D)in conjunction with
				the Secretary, to provide notice of the finding of the Secretary—
												(i)to
				consumers to whom the food was, or may have been, distributed; and
												(ii)to State and
				local public health officials; or
												(E)to take any
				combination of the measures described in this paragraph, as determined by the
				Secretary to be appropriate in the circumstances.
											(2)Mandatory
				actionsIf a person referred to in paragraph (1) refuses to or
				does not adequately carry out the actions described in that paragraph within
				the time period and in the manner prescribed by the Secretary, the Secretary
				shall—
											(A)have authority to
				control and possess the food or recall the food, including ordering the
				shipment of the food from the food establishment to the Secretary—
												(i)at
				the expense of the food establishment; or
												(ii)in an emergency
				(as determined by the Secretary), at the expense of the Secretary; and
												(B)by order, require,
				as the Secretary determines to be necessary, the person to immediately—
												(i)cease distribution
				of the food;
												(ii)notify all
				persons—
													(I)processing,
				distributing, or otherwise handling the food to immediately cease such
				activities with respect to the food; or
													(II)if the food has
				been distributed, transported, or sold, to immediately cease distribution of
				the food; and
													(iii)recall
				contaminated food.
												(3)Notification to
				consumers by SecretaryIn accordance with subsection (d), the
				Secretary shall, as the Secretary determines to be necessary, provide notice of
				the finding of the Secretary under paragraph (1)—
											(A)to consumers to
				whom the food was, or may have been, distributed;
											(B)to State and local
				public health officials; and
											(C)to such other
				persons as the Secretary determines appropriate.
											(4)Nondistribution
				by notified personsA person that processes, distributes, or
				otherwise handles the food, or to which the food has been distributed,
				transported, or sold, and that is notified under paragraph (1)(B) or (2)(B)
				shall immediately cease distribution of the food.
										(5)Availability of
				records to SecretaryEach person referred to in paragraph (1)
				that processed, distributed, or otherwise handled food shall make available to
				the Secretary information necessary to carry out this subsection, as determined
				by the Secretary, regarding—
											(A)persons that
				processed, distributed, or otherwise handled the food; and
											(B)persons to which
				the food has been transported, sold, distributed, or otherwise handled.
											(d)Consumer recall
				notification
										(1)Distribution of
				informationIn the case of any Class I recall, the Secretary
				shall, to the maximum extent practicable, distribute to each retail
				establishment that has received or is likely to have received recalled product
				in the United States a 1-page summary notice containing product information of
				each food or food product subject to the Class I recall.
										(2)Distribution of
				informationThe Secretary shall require each retail establishment
				that receives a summary notice—
											(A)to post a copy of
				the summary notice at each cash register of the retail establishment;
											(B)to post a copy of
				the summary notice on the shelving unit on which the food or food product was
				sold; or
											(C)in the case of a
				retail establishment that uses a customer card system to track customer
				purchases or demographics—
												(i)to place a call
				to each customer that purchased a recalled food or food product to inform the
				customer of the Class I recall; or
												(ii)to make
				available to each customer that purchased a recalled food or food product with
				a targeted coupon with information about the recalled food or food
				product.
												(3)AssistanceIn
				cooperation with and, when necessary, with direct assistance from the Director
				of the Centers for Disease Control and Prevention and the Centers of Excellence
				of the Food and Drug Administration, the Secretary shall provide assistance to
				regional, State, and local agencies to assist in carrying out this section
				through activities such as providing resources, including timely information
				concerning symptoms and tests, for frontline health professionals interviewing
				individuals as part of routine surveillance and outbreak investigations.
										(4)Availability of
				lists of retail consignees during food recallsThe Secretary
				shall make publicly available the names and locations of retail establishment
				consignees of recalled food or food products that the Secretary compiles in
				connection with a recall for which there is a reasonable probability that the
				use of the food or food product could cause serious adverse health consequences
				or death.
										(e)Informal
				hearings on orders
										(1)In
				generalThe Secretary shall provide any person subject to an
				order under subsection (c) with an opportunity for an informal hearing, to be
				held as soon as practicable but not later than 2 business days after the
				issuance of the order.
										(2)Scope of the
				hearingIn a hearing under paragraph (1), the Secretary shall
				consider the actions required by the order and any reasons why the food that is
				the subject of the order should not be recalled.
										(f)Post-Hearing
				recall orders
										(1)Amendment of
				orderIf, after providing an opportunity for an informal hearing
				under subsection (e), the Secretary determines that there is a reasonable
				probability that the food that is the subject of an order under subsection (c),
				if consumed, would present a threat to the public health, the Secretary, as the
				Secretary determines to be necessary, may—
											(A)amend the order to
				require recall of the food or other appropriate action;
											(B)specify a
				timetable in which the recall shall occur;
											(C)require periodic
				reports to the Secretary describing the progress of the recall; and
											(D)provide notice of
				the recall to consumers to whom the food was, or may have been,
				distributed.
											(2)Vacation of
				ordersIf, after providing an opportunity for an informal hearing
				under subsection (e), the Secretary determines that adequate grounds do not
				exist to continue the actions required by the order, the Secretary shall vacate
				the order.
										(g)Remedies not
				exclusiveThe remedies provided in this section shall be in
				addition to, and not exclusive of, other remedies that may be available.
									270.Enforcement
				and administration
									(a)Civil
				penalties
										(1)Civil
				sanctions
											(A)Civil
				penalty
												(i)In
				generalAny person that commits an act that violates the food
				safety law (including a regulation promulgated or order issued under a Federal
				food safety law) may be assessed a civil penalty by the Secretary of not more
				than $10,000 for each such act.
												(ii)Separate
				offenseEach act described in clause (i) and each day during
				which that act continues shall be considered a separate offense.
												(B)Other
				requirements
												(i)Written
				orderThe civil penalty described in subparagraph (A) shall be
				assessed by the Secretary by a written order, which shall specify the amount of
				the penalty and the basis for the penalty under clause (ii) considered by the
				Secretary.
												(ii)Amount of
				penaltySubject to subparagraph (A)(i), the amount of the civil
				penalty shall be determined by the Secretary, after considering—
													(I)the gravity of the
				violation;
													(II)the degree of
				culpability of the person;
													(III)the size and
				type of the business of the person; and
													(IV)any history of
				prior offenses by the person under the food safety law.
													(iii)Review of
				orderThe order may be reviewed only in accordance with paragraph
				(2).
												(2)Judicial
				review
											(A)In
				generalAn order assessing a civil penalty under paragraph (1)
				shall be a final order unless the person—
												(i)not later than 30
				days after the effective date of the order, files a petition for judicial
				review of the order in the United States court of appeals for the circuit in
				which that person resides or has its principal place of business or the United
				States Court of Appeals for the District of Columbia; and
												(ii)simultaneously
				serves a copy of the petition by certified mail to the Secretary.
												(B)Filing of
				recordNot later than 45 days after the service of a copy of the
				petition under subparagraph (A)(ii), the Secretary shall file in the court a
				certified copy of the administrative record upon which the order was
				issued.
											(C)Standard of
				reviewThe findings of the Secretary relating to the order shall
				be set aside only if found to be unsupported by substantial evidence on the
				record as a whole.
											(3)Collection
				actions for failure to pay
											(A)In
				generalIf any person fails to pay a civil penalty assessed under
				paragraph (1) after the order assessing the penalty has become a final order,
				or after the court of appeals described in paragraph (2) has entered final
				judgment in favor of the Secretary, the Secretary shall refer the matter to the
				Attorney General, who shall institute in a United States district court of
				competent jurisdiction a civil action to recover the amount assessed.
											(B)Limitation on
				reviewIn a civil action under subparagraph (A), the validity and
				appropriateness of the order of the Secretary assessing the civil penalty shall
				not be subject to judicial review.
											(4)Penalties paid
				into accountThe Secretary—
											(A)shall deposit
				penalties collected under this section in an account in the Treasury;
				and
											(B)may use the funds
				in the account, without further appropriation or fiscal year limitation—
												(i)to
				carry out enforcement activities under food safety law; or
												(ii)to provide
				assistance to States to inspect retail commercial food establishments or other
				food or firms under the jurisdiction of State food safety programs.
												(5)Discretion of
				the Secretary to prosecuteNothing in this part requires the
				Secretary to report for prosecution, or for the commencement of an action, the
				violation of the food safety law in a case in which the Secretary finds that
				the public interest will be adequately served by the assessment of a civil
				penalty under this section.
										(6)Remedies not
				exclusiveThe remedies provided in this subsection are in
				addition to, and not exclusive of, other remedies that may be available under
				this or any other Act.
										(b)PresumptionIn any action to enforce the requirements
				of the food safety law, the connection with interstate commerce required for
				jurisdiction shall be presumed to exist.
									(c)Whistleblower
				protection
										(1)In
				generalNo Federal employee, employee of a Federal contractor or
				subcontractor, or any individual employed by a company or other entity that is
				a regulated establishment or any other entity involved in the food supply
				system (referred to in this subsection as a covered individual),
				may be discharged, demoted, suspended, threatened, harassed, or in any other
				manner discriminated against, because of any lawful act done by the covered
				individual—
											(A)to provide
				information, cause information to be provided, or otherwise assist in an
				investigation regarding any conduct that the covered individual reasonably
				believes constitutes a violation of this Act or a food safety law, including
				any related rules or regulations, or that the covered individual reasonably
				believes constitutes a threat to the public health, if the information or
				assistance is provided to, or the investigation is conducted by—
												(i)a
				Federal regulatory or law enforcement agency;
												(ii)a
				Member or committee of Congress; or
												(iii)a person with
				supervisory authority over the covered individual (or such other individual who
				has the authority to investigate, discover, or terminate misconduct);
												(B)to file, cause to
				be filed, testify, participate in, or otherwise assist in a proceeding or
				action filed or about to be filed relating to a violation of any law, rule, or
				regulation; or
											(C)to refuse to
				violate or assist in the violation of any law, rule, or regulation.
											(2)Enforcement
				action
											(A)Complaint
												(i)In
				generalA covered individual who alleges discharge or other
				discrimination by any person in violation of paragraph (1) may seek relief
				under paragraph (3) by filing a complaint with the Secretary of Labor.
												(ii)Legal
				actionIf the Secretary of Labor has not issued a final decision
				by the date that is 210 days after the date on which the complaint is filed and
				there is no showing that the delay is due to the bad faith of the claimant, the
				claimant may bring an action at law or equity for de novo review in the
				appropriate district court of the United States, which shall have jurisdiction
				over such an action without regard to the amount in controversy.
												(B)ProcedureAn
				action under subparagraph (A) shall be governed under the rules and procedures
				established in section 1012 of the Federal Food, Drug, and Cosmetic Act (21
				U.S.C. 399d).
											(C)RemediesA
				covered individual who prevails in any action under subparagraph (A) shall be
				entitled to remedies equivalent to relief provided under section 1012(b)(4)(B)
				of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 399d(b)(4)(B)).
											(3)ApplicabilityThis
				subsection shall apply and be carried out in accordance with section 1012 of
				the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 399d), including the
				relation of the whistleblower protection provided under this subsection to the
				rights of employees, other laws, and international agreements, and the
				inability of an employee to waive the whistleblower protection.
										(4)Rights retained
				by the covered individual
											(A)In
				generalNothing in this subsection diminishes the rights,
				privileges, or remedies of any covered individual under any Federal or State
				law, or under any collective bargaining agreement.
											(B)Prohibition on
				waiverThe rights and remedies in this subsection may not be
				waived by any agreement, policy, form, or condition of employment.
											(d)Administration
				and enforcement
										(1)In
				generalFor the efficient administration and enforcement of the
				food safety law, the provisions (including provisions relating to penalties) of
				sections 6, 8, 9, and 10 of the Federal Trade
				Commission Act (15 U.S.C. 46, 48, 49, and 50) (except
				subsections (c) through (h) of section 6 of that Act), relating to the
				jurisdiction, powers, and duties of the Federal Trade Commission and the
				Attorney General to administer and enforce that Act, and to the rights and
				duties of persons with respect to whom the powers are exercised, shall apply to
				the jurisdiction, powers, and duties of the Secretary and the Attorney General
				in administering and enforcing the provisions of the food safety law and to the
				rights and duties of persons with respect to whom the powers are exercised,
				respectively.
										(2)Inquiries and
				actions
											(A)In
				generalThe Secretary, in person or by such agents as the
				Secretary may designate, may prosecute any inquiry necessary to carry out the
				duties of the Secretary under the food safety law in any part of the United
				States.
											(B)PowersThe
				powers conferred by sections 9 and 10 of the Federal Trade Commission Act (15 U.S.C. 49 and
				50) on the United States district courts may be exercised for the purposes of
				this part by any United States district court of competent jurisdiction.
											(e)Citizen civil
				actions
										(1)Civil
				actionsA person may commence a civil action against the
				Secretary (in his or her capacity as the Secretary)—
											(A)if the Secretary
				fails to perform an act or duty that is not discretionary under a food safety
				law and the failure to perform that act or duty presents a clear, demonstrated,
				and serious present threat to public health; but
											(B)only after the
				person has—
												(i)filed a petition
				with the Secretary; and
												(ii)given the
				Secretary 180 days to comply with nondiscretionary acts or duties.
												(2)Court
											(A)In
				generalThe action shall be commenced in the United States
				district court for the district in which the defendant resides, is found, or
				has an agent.
											(B)JurisdictionThe
				court shall have jurisdiction, without regard to the amount in controversy, or
				the citizenship of the parties, to require the Secretary to perform a
				nondiscretionary act or duty under a food safety law, if—
												(i)it is proven
				that—
													(I)(aa)the act or duty is not
				discretionary and is critical to public health protection; and
														(bb)the Secretary has the appropriate
				financial resources to perform the act or duty;
														(II)(aa)the Secretary was
				given 180 days to perform the act or duty prior to the filing of an action;
				and
														(bb)the Secretary did not perform the act
				or duty; and
														(ii)the plaintiff
				presents credible evidence, including, if applicable, evidence representing the
				current scientific knowledge, that indicates that an act or duty necessary to
				regulate or control a food safety hazard has not been performed by the
				Secretary.
												(C)DamagesThe
				court may—
												(i)require the
				Secretary to perform the act or duty in question towards a standard of
				protecting public health; and
												(ii)award the
				plaintiff part or all of the costs of suit, including reasonable attorney’s
				fees and reasonable expert witness fees, if—
													(I)awarding the fees
				is in the interest of justice;
													(II)the failure of
				the Secretary to perform a required act or duty is found to be capricious or
				negligent; and
													(III)awarding the
				fees would not reduce resources applied to public health inspections.
													271.Administrative
				enforcement methodology for serious violations
									(a)In
				generalNot later than 1 year after the date of enactment of this
				section, the Secretary shall develop a system of escalating penalties for
				situations in which there are serious or egregious violations of any food
				safety laws.
									(b)MethodologyThe
				Secretary shall design the system under subsection (a) based on sound
				methodology so as to provide incentives to reduce repeated serious or egregious
				violations.
									(c)DefinitionFor
				purposes of this section, the Secretary shall define the term serious or
				egregious violation of any food safety law, which—
										(1)shall include any
				current violations that are grounds for a suspension, withholding, or
				revocation of grant of inspection under a food safety law; and
										(2)may include any
				other violations that constitute a severe violation of major food safety law
				requirements, which may include intransigent repeated noncompliance for less
				than serious violations that indicate a food establishment is unwilling or
				negligent to bring the food establishment into compliance over a period of
				repeat circumstances lasting at least 1 year since the last documented severe
				violation.
										272.Nonroutine
				inspection fees for repeated or serious noncompliance
									(a)In
				generalNot later than 180 days after the date of enactment of
				this section, the Secretary shall establish performance-based fees for food
				establishments requiring nonroutine inspection services due to severe or
				repeated violations of food safety laws.
									(b)InclusionsFees
				established under this section shall include, at minimum, fees for—
										(1)food safety
				assessments in response to serious or repeated food safety violations;
										(2)humane handling
				assessments in response to serious or repeated violations of Public Law 85–765
				(commonly known as the Humane Methods of Slaughter Act of 1958)
				(7 U.S.C. 1901 et seq.);
										(3)any actions or
				enhanced inspections associated with a mandatory recall; and
										(4)follow-up
				microbiological testing associated with any nonroutine requirements.
										(c)AmountThe
				Secretary shall establish the amount of the fees at a level that recuperates
				the full costs or a reasonable portion of the nonroutine inspection
				services.
									(d)Small and very
				small food establishmentsThe Secretary may adjust the terms,
				conditions, and rates of fees established under this section so as to minimize
				economic impacts on small and very small establishments.
									(e)Use of
				feesThe Secretary shall use any fees collected under this
				section to bolster inspection or other programs in the Office of Field
				Operations, without the need for further appropriation.
									(f)GuidanceNot
				later than 1 year after the date of enactment of this section, the Secretary
				shall publish and make publically available guidance in the form of a list of
				eligible types of violations for nonroutine inspection fees, including
				estimated rates for
				services.
									.
					(b)Conforming
			 amendmentSection 296(b) of the Department of Agriculture
			 Reorganization Act of 1994 (7 U.S.C. 7014(b)) is amended—
					(1)in paragraph
			 (6)(C), by striking or at the end;
					(2)in paragraph (7),
			 by striking the period at the end and inserting ; or; and
					(3)by adding at the
			 end the following:
						
							(8)the authority of
				the Secretary to carry out food safety activities under part II of subtitle
				G.
							.
					202.Good
			 commercial practices in receiving and processing live poultryThe Poultry Products Inspection Act is
			 amended by inserting after section 9 (21 U.S.C. 458) the following:
				
					9A.Good commercial
				practices in receiving and processing live poultry
						(a)In
				generalAn establishment
				shall use reasonable care, handling, lairage, slaughtering, and other good
				commercial practices, as defined by the Secretary through regulation, during
				the handling and processing of live poultry, including—
							(1)to prevent injury, death by means other
				than slaughter, or other avoidable losses; and
							(2)to allow for prompt disposition or, if
				appropriate, prompt euthanasia and sanitary disposal of severely injured,
				severely ill, incapacitated, distressed, or moribund live poultry.
							(b)ProhibitionAn establishment shall not present poultry
				for slaughter if the poultry is—
							(1)moribund, distressed, or incapacitated;
				or
							(2)severely ill or injured.
							(c)Live poultry
				processing plan
							(1)In
				generalThe Secretary shall
				require establishments to implement, through the hazard analysis and critical
				control points plans of the establishments or by other appropriate means, a
				live poultry processing plan that includes—
								(A)a euthanasia action plan;
								(B)ante-mortem segregation and disposition
				procedures when appropriate for potentially severely injured, distressed, ill,
				incapacitated, or moribund poultry;
								(C)facility outcome standards;
								(D)employee training and competency
				requirements; and
								(E)such other requirements as are appropriate
				to ensure that only live poultry are presented for slaughter in accordance with
				this section and other applicable food safety laws.
								(2)RequirementThe implementation, design, and
				effectiveness of the practices contained in live poultry processing plans by
				establishments shall include routine agency veterinary oversight.
							(3)ReviewThe Secretary shall review the requirements
				under paragraph (1) at least every 5 years—
								(A)to ensure the requirements reflect the
				principles of this section; and
								(B)to consider new improvements in available
				practices and
				technology.
								.
			IIIResearch and
			 education
			301.Definition of
			 SecretaryExcept as otherwise
			 provided, in this title, the term Secretary means the Secretary of
			 Agriculture, acting through the Under Secretary of Food Safety.
			302.Public health
			 assessment system
				(a)In
			 generalThe Secretary, acting in coordination with the Director
			 of the Centers for Disease Control and Prevention and with the Research
			 Education and Economics mission area of the Department of Agriculture,
			 shall—
					(1)resolve
			 data-sharing barriers, including those relating to the application of the
			 Health Insurance Portability and Accountability Act of 1996 (Public Law
			 104–191; 110 Stat. 1936), to ensure access to the applicable data systems of
			 the Centers for Disease Control and Prevention and to the databases made
			 available by a State;
					(2)maintain an active
			 surveillance system of food, food products, and epidemiological evidence
			 submitted by States to the Centers for Disease Control and Prevention based on
			 a representative proportion of the population of the United States;
					(3)assess the
			 frequency and sources of human illness in the United States associated with the
			 consumption of food;
					(4)maintain a
			 state-of-the-art DNA matching system and epidemiological system dedicated to
			 foodborne illness identification, outbreaks, and containment; and
					(5)have access to the
			 surveillance data created via monitoring and statistical studies conducted as
			 part of inspections carried out by or for the Secretary.
					(b)Public health
			 sampling
					(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary shall establish guidelines for a sampling system under which
			 the Secretary shall take and analyze samples of food—
						(A)to assist the
			 Secretary in carrying out this title;
						(B)to assess the
			 nature, frequency of occurrence, and quantities of contaminants in food;
			 and
						(C)to enforce this
			 title and other food safety laws.
						(2)RequirementsThe
			 sampling system described in paragraph (1) shall provide—
						(A)statistically
			 valid monitoring, including market-based studies, on the nature, frequency of
			 occurrence, and quantities of contaminants in food available to consumers;
			 and
						(B)at the request of
			 the Secretary, such other information, including analysis of monitoring and
			 verification samples, as the Secretary determines may be useful and appropriate
			 in assessing the occurrence of contaminants in food.
						(c)Assessment of
			 health hazards
					(1)In
			 generalThrough the surveillance system referred to in subsection
			 (a) and the sampling system described in subsection (b), the Secretary shall
			 work in collaboration with the Director of the Centers for Disease Control and
			 Prevention, the Commissioner of Food and Drugs, and other appropriate Federal,
			 State, local, and tribal agencies—
						(A)to rank food
			 categories under the jurisdiction of the Secretary based on the hazard to human
			 health presented by the food category;
						(B)to identify
			 appropriate industry and regulatory approaches to minimize hazards in the food
			 supply; and
						(C)to assess the
			 public health environment for emerging diseases, including zoonosis, for their
			 risk of appearance in the United States food supply.
						(2)Components of
			 analysisThe analysis under subsection (b)(1) may include—
						(A)a comparison of the
			 safety of commercial processing with the health hazards associated with food
			 that is harvested for recreational or subsistence purposes and prepared
			 noncommercially;
						(B)a comparison of the
			 safety of food that is domestically processed with the health hazards
			 associated with food that is processed outside the United States;
						(C)a description of
			 contamination originating from handling practices that occur prior to or after
			 the sale of food to consumers; and
						(D)use of comparative risk assessments.
						303.Public
			 education and advisory system
				(a)Public
			 education
					(1)In
			 generalThe Secretary, in collaboration with the Director of the
			 Centers for Disease Control and Prevention and the Commissioner of Food and
			 Drugs and in cooperation with private and public organizations, including the
			 cooperative extension services and building on the efforts of appropriate State
			 and local entities, shall establish a national public education program on food
			 safety.
					(2)RequirementsThe
			 program shall provide—
						(A)information to the
			 public regarding Federal standards and best practices and promotion of public
			 awareness, understanding, and acceptance of those standards and
			 practices;
						(B)information for
			 health professionals—
							(i)to
			 improve diagnosis and treatment of food-related illness; and
							(ii)to
			 advise individuals at special risk for food-related illnesses;
							(C)information to
			 increase consumer and health professional awareness of relative risks of
			 different regulated products and consumer practices in preparing, handling, and
			 consuming the products; and
						(D)such other
			 information or advice to consumers and other persons as the Secretary
			 determines will promote the purposes of this subtitle.
						(b)Health
			 advisoriesThe Secretary, in consultation with other Federal
			 departments and agencies as the Secretary determines necessary, shall work with
			 the States and other appropriate entities—
					(1)to develop and
			 distribute regional and national advisories concerning food safety;
					(2)to develop
			 standardized formats for written and broadcast advisories;
					(3)to incorporate
			 State and local advisories into the national public education program
			 established under subsection (a); and
					(4)to present prompt,
			 specific information regarding foods found to pose a threat to the public
			 health.
					304.Research
				(a)In
			 generalThe Secretary, acting through the Under Secretary for
			 Research, Education, and Economics, shall conduct research to carry out this
			 title and improve food safety, including studies—
					(1)to improve
			 sanitation and food safety practices in the processing of food;
					(2)to develop
			 improved techniques to monitor and inspect food;
					(3)to develop
			 efficient, rapid, and sensitive methods to detect contaminants in food;
					(4)to determine the
			 sources of contamination of contaminated food;
					(5)to develop food
			 consumption data;
					(6)to identify ways
			 that animal production techniques could improve the safety of the food
			 supply;
					(7)to draw upon
			 research and educational programs that exist at the State and local
			 level;
					(8)to use the DNA
			 matching system and other processes to identify and control pathogens;
					(9)to address common
			 and emerging zoonotic diseases;
					(10)to develop
			 methods to reduce or destroy harmful pathogens before, during, and after
			 processing;
					(11)to analyze the
			 incidence of antibiotic resistance as the resistance pertains to the food
			 supply and develop new methods to reduce the transfer of antibiotic resistance
			 to humans;
					(12)to conduct
			 research to inform risk communications, including—
						(A)conducting
			 studies regarding the knowledge and behavior of industry, health professionals,
			 consumers, and other appropriate stakeholders towards food safety; and
						(B)developing a
			 protocol that will balance public welfare needs associated with the food safety
			 research of the Department of Agriculture and the requirements of chapter 35 of
			 title 44, United States Code (commonly known as the Paperwork
			 Reduction Act) to account for the time-sensitive nature of
			 communicating with the public about food safety programs;
						(13)to improve live
			 animal health, handling, transport, and slaughter methods; and
					(14)to conduct other
			 research that supports the purposes of this title.
					(b)Contract
			 authorityThe Secretary may enter into contracts and agreements
			 with any State, institution of higher education, Federal Government agency, or
			 person to carry out this section.
				IVCriminal
			 penalties and other provisions
			401.Criminal
			 penalties
				(a)Poultry
			 Products Inspection ActSection 12 of the Poultry Products
			 Inspection Act (21 U.S.C. 461) is amended by adding at the end the
			 following:
					
						(d)Knowing
				introduction into commerce of unsafe food
							(1)Criminal
				sanctions
								(A)In
				generalExcept as provided in subparagraph (B), a person that
				knowingly produces or introduces into commerce poultry or a poultry product
				that is unsafe or otherwise adulterated or misbranded shall be imprisoned for
				not more than 10 years or fined not more than $25,000, or both.
								(B)Severe
				violationsA person that commits a violation described in
				subparagraph (A) after a conviction of that person under this subsection has
				become final, or commits such a violation with the intent to defraud or
				mislead, shall be imprisoned for not more than 20 years or fined not more than
				$100,000, or both.
								(2)Penalties paid
				into accountThe Secretary shall deposit penalties collected
				under this subsection in the account described in section 270(a)(4) of the
				Department of Agriculture Reorganization Act of 1994.
							(3)Discretion of
				the Secretary to prosecuteNothing in this subsection requires
				the Secretary to report for prosecution, or for the commencement of an action,
				a violation described in paragraph (1) in a case in which the Secretary finds
				that the public interest will be adequately served by the assessment of a civil
				penalty.
							(4)Remedies not
				exclusiveThe remedies provided in this subsection are in
				addition to, and not exclusive of, other remedies that may be available under
				this or any other
				Act.
							.
				(b)Federal Meat
			 Inspection ActSection 406 of the Federal Meat Inspection Act (21
			 U.S.C. 676) is amended by adding at the end the following:
					
						(d)Knowing
				introduction into commerce of unsafe food
							(1)Criminal
				sanctions
								(A)In
				generalExcept as provided in subparagraph (B), a person that
				knowingly produces or introduces into commerce meat or a meat food product that
				is unsafe or otherwise adulterated or misbranded shall be imprisoned for not
				more than 10 years or fined not more than $25,000, or both.
								(B)Severe
				violationsA person that commits a violation described in
				subparagraph (A) after a conviction of that person under this subsection has
				become final, or commits such a violation with the intent to defraud or
				mislead, shall be imprisoned for not more than 20 years or fined not more than
				$100,000, or both.
								(2)Penalties paid
				into accountThe Secretary shall deposit penalties collected
				under this subsection in the account described in section 270(a)(4) of the
				Department of Agriculture Reorganization Act of 1994.
							(3)Discretion of
				the Secretary to prosecuteNothing in this subsection requires
				the Secretary to report for prosecution, or for the commencement of an action,
				a violation described in paragraph (1) in a case in which the Secretary finds
				that the public interest will be adequately served by the assessment of a civil
				penalty.
							(4)Remedies not
				exclusiveThe remedies provided in this subsection are in
				addition to, and not exclusive of, other remedies that may be available under
				this or any other
				Act.
							.
				(c)Egg Products
			 Inspection ActSection 12 of the Egg Products Inspection Act (21
			 U.S.C. 1041) is amended by adding at the end the following:
					
						(f)Knowing
				introduction into commerce of unsafe food
							(1)Criminal
				sanctions
								(A)In
				generalExcept as provided in subparagraph (B), a person that
				knowingly produces or introduces into commerce eggs or egg products that are
				unsafe or otherwise adulterated or misbranded shall be imprisoned for not more
				than 10 years or fined not more than $25,000, or both.
								(B)Severe
				violationsA person that commits a violation described in
				subparagraph (A) after a conviction of that person under this subsection has
				become final, or commits such a violation with the intent to defraud or
				mislead, shall be imprisoned for not more than 20 years or fined not more than
				$100,000, or both.
								(2)Penalties paid
				into accountThe Secretary shall deposit penalties collected
				under this subsection in the account described in section 270(a)(4) of the
				Department of Agriculture Reorganization Act of 1994.
							(3)Discretion of
				the Secretary to prosecuteNothing in this subsection requires
				the Secretary to report for prosecution, or for the commencement of an action,
				a violation described in paragraph (1) in a case in which the Secretary finds
				that the public interest will be adequately served by the assessment of a civil
				penalty.
							(4)Remedies not
				exclusiveThe remedies provided in this subsection are in
				addition to, and not exclusive of, other remedies that may be available under
				this or any other
				Act.
							.
				402.Ongoing
			 assessment of occupational healthNot later than 2 years after the date of
			 enactment of this Act, and not less than every 2 years thereafter, the
			 Secretary of Agriculture, acting through the Under Secretary of Food Safety, in
			 cooperation with the Director of the National Institute for Occupational Safety
			 and Health and the Assistant Secretary of Labor for Occupational Safety and
			 Health, shall publish a report that—
				(1)describes
			 occupational health and safety trends throughout federally inspected
			 establishments; and
				(2)includes
			 recommendations for improving environmental health for private and Federal
			 employees, including findings of appropriate maximum line speed allowances in
			 processing and slaughter establishments, as determined by the Secretary of
			 Labor in consultation with the Secretary of Agriculture to ensure an
			 appropriate level of occupational safety.
				403.Reports and
			 evaluation of implementation
				(a)Secretary
					(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act and each of the following 2 years, the Secretary of Agriculture shall
			 submit to Congress a report that—
						(A)describes the
			 progress of the Secretary in implementing this Act and the amendments made by
			 this Act;
						(B)includes any
			 requests for additional resources or clarification or modification of policy;
			 and
						(C)suggests any
			 necessary technical or conforming amendments.
						(2)Public health
			 information systemNot later than 1 year after the date of
			 enactment of this Act and each of the following 3 years, the Secretary of
			 Agriculture shall submit to Congress a report that describes—
						(A)the effectiveness
			 of the public health information system of the Food Safety and Inspection
			 Service;
						(B)whether the
			 system is effective, accurate, and reflects actual program implementation;
			 and
						(C)whether data
			 contained in the system is usable to evaluate public health programs.
						(b)Comptroller
			 GeneralNot later than 5 years after the date of enactment of
			 this Act, the Comptroller General of the United States shall—
					(1)carry out a
			 comprehensive evaluation of the implementation and effectiveness of the
			 implementation of this Act and the amendments made by this Act,
			 including—
						(A)management of
			 agency resources;
						(B)the ability of
			 industry to comply; and
						(C)the public health
			 and food safety outcomes achieved; and
						(2)submit to
			 Congress a report describing the results of the evaluation.
					404.Authorization
			 of appropriations
				(a)In
			 generalSubject to subsection (b), there are authorized to be
			 appropriated to carry out this Act and the amendments made by this Act such
			 sums as are necessary for each fiscal year.
				(b)Limitation on
			 appropriations
					(1)In
			 generalFor the fiscal year that includes the date of enactment
			 of this Act, the amount authorized to be appropriated to carry out this Act
			 (other than section 304) and the amendments made by this Act shall not
			 exceed—
						(A)the amount
			 appropriated for that fiscal year for the Food Safety and Inspection Service,
			 including any additional separate appropriations for the activities of the
			 Under Secretary for Food Safety; or
						(B)the amount
			 appropriated for the Food Safety and Inspection Service and the Under Secretary
			 for Food Safety for the preceding fiscal year, if as of the date of enactment
			 of this Act, the relevant appropriations for the fiscal year that includes the
			 date of enactment of this Act have not yet been made.
						(2)ResearchFor
			 the fiscal year that includes the date of enactment of this Act, the amount
			 authorized to be appropriated to carry out section 304 shall not exceed—
						(A)the amount
			 appropriated for that fiscal year for the research, education, and economics
			 mission area of the Department of Agriculture, including any additional
			 separate appropriations for the activities of the Under Secretary for Research,
			 Education, and Economics; or
						(B)the amount
			 appropriated for the research, education, and economics mission area of the
			 Department of Agriculture and the Under Secretary for Research, Education, and
			 Economics for the preceding fiscal year, if as of the date of enactment of this
			 Act, the relevant appropriations for the fiscal year that includes the date of
			 enactment of this Act have not yet been made.
						
